     Case: 1:21-cv-00305 Document #: 21 Filed: 02/12/21 Page 1 of 8 PageID #:49




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


RHONDA ROE (a pseudonym), individually
and on behalf of all others similarly situated,

                 Plaintiff,

        v.                                             No. 1:21-cv-00305-ARW-SRH

SURGICAL CARE AFFILIATES, LLC,
SCAI HOLDINGS, LLC, UNITEDHEALTH
GROUP, INC., and JOHN DOES 1-10,

                 Defendants.


      JOINT MOTION TO REASSIGN CASE PURSUANT TO LOCAL RULE 40.4

       Three cases currently are pending in the Northern District of Illinois asserting claims on

behalf of a proposed class of current and former senior-level employees of Surgical Care Affiliates,

LLC (“SCA”), SCAI Holdings, LLC and a number of “John Doe” companies (collectively,

“Common Defendants”). All three cases allege that the proposed class members were the unwitting

victims of illegal “no-poach” agreements between the ostensibly competing Defendant employers

in violation of the Sherman Act, 15 U.S.C. § 1. The first-filed of these cases was assigned to this

Court, and the most recently-filed case also was assigned to this Court. The other case was assigned

to Judge Martha M. Pacold.

       All three actions involve substantially identical issues of fact and law, grow out of

substantially identical occurrences, and raise claims on behalf of substantially identical classes.

For these reasons, and additional reasons set forth below, Rhonda Roe (“Plaintiff” here) and Steven

Smith (“Smith”), the pseudonymous plaintiff in Steven Smith v. Surgical Care Affiliates, LLC, et

al., Case No. 1:21-cv-00620 (“Smith”) move, pursuant to Local Rule 40.4, for reassignment of the
     Case: 1:21-cv-00305 Document #: 21 Filed: 02/12/21 Page 2 of 8 PageID #:50




Smith case to this Court to join the other two actions pending here. Such reassignment is likely to

result in substantial savings of judicial time and effort.

                                   FACTUAL BACKGROUND

       Plaintiff Rhonda Roe (“Roe,” a pseudonym) filed the above-captioned action on January

19, 2021, asserting on behalf of a proposed class of senior-level employees a single claim for

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. More specifically, Roe alleges that

Common Defendants—leading operators of outpatient medical care facilities—conspired “to

restrain competition and reduce compensation for their senior-level employees” by entering into

agreements whereby they would refrain from soliciting or hiring each other’s senior-level

employees absent their current employers’ prior consent. (Roe Compl. ¶¶ 1–2, ECF No. 1).

Common Defendants have accepted service of the complaint in this action, and their counsel have

entered their appearances in this action as well.

       On February 3, 2021, Smith filed his pending complaint. (Smith Compl., attached as Ex.

A). In virtually all respects, the Smith complaint and the Roe complaint are substantially identical.

They allege the same conspiracy, the same facts, and the same antitrust claim against the same

defendants. The only significant difference between the complaints is the named plaintiff.

Although the Civil Cover Sheet for the Smith complaint disclosed that there was a “Related Case”

and named this Court and this case number, the Smith case was assigned to Judge Pacold. (Smith

Civil Cover Sheet, attached as Ex. B). There has been no substantive activity in the Smith case,

none of the Common Defendants have entered an appearance, and Judge Pacold has not yet

scheduled any submissions or conferences. (See Smith Docket, attached as Ex. C).

       On February 10, 2021, a week later, a third related suit was filed, Keech v. Surgical Care

Affiliates, LLC, Case No. 1-21-cv-00741 (“Keech”). (Keech Compl., attached as Ex. D). As in the




                                                    2
     Case: 1:21-cv-00305 Document #: 21 Filed: 02/12/21 Page 3 of 8 PageID #:51




Smith case, the Keech Civil Cover Sheet disclosed that there was a “Related Case” and named this

Court and this case number. (Keech Civil Cover Sheet, attached as Ex. E). The Keech case was

assigned to this Court. The Keech complaint, like the Roe and Smith complaints, is a one-count

Sherman Act claim alleging that SCA and its co-conspirators used a “no-poach conspiracy . . . to

suppress employee compensation” by means of an agreement to refrain from soliciting or hiring

their senior-level employees without prior consent. (Keech Compl. ¶¶ 1–3). As all three complaints

allege, the Department of Justice (“DOJ”) announced a grand jury indictment of SCA on January

7, 2021. (Compare Roe Compl. ¶ 6 with Smith Compl. ¶ 6 and Keech Compl. ¶ 2). All three

complaints likewise describe emails and other communications between SCA, and companies

named as “Company A” and “Company B” in the DOJ announcement that reflect the illegal no-

poach conspiracy. (See Roe Compl. ¶¶18–28; Smith Compl. ¶¶ 18–28; and Keech Compl. ¶¶ 15–

31). Each complaint seeks relief under the Sherman Act, and each complaint seeks certification of

a similar class of persons employed by the co-conspirators during the period of the conspiracy.

(See Roe Compl. ¶¶ 41–55; Smith Compl. ¶¶ 48–62; and Keech Compl. ¶¶ 68–84).

       All three pending cases plainly raise the same legal questions concerning liability, class

certification, and damages. The assignment of the Smith case to the same judge as the Roe and

Keech cases obviously would conserve judicial resources and avoid the risk of conflicting legal

rulings.

                                           ARGUMENT

       Local Rule 40.4 allows for reassignment when cases meet one or more of the conditions in

Rule 40.4(a), and all of the criteria in Rule 40.4(b). The Roe case was the earliest filed of the three

pending actions, and reassignment of the Smith case to this Court plainly satisfies the conditions

and criteria of LR 40.4.




                                                  3
     Case: 1:21-cv-00305 Document #: 21 Filed: 02/12/21 Page 4 of 8 PageID #:52




       A.        Roe, Smith, and Keech are “Related” as Defined by Local Rule 40.4(a).

       Local Rule 40.4(a) provides that cases are “related” if they satisfy any of the following

conditions: “(1) the cases involve the same property; (2) the cases involve some of the same issues

of fact or law; (3) the cases grow out of the same transaction or occurrence; or (4) in class action

suits, one or more of the classes involved in the cases is or are the same.” L.R. 40.4(a). These cases

satisfy not one, but three of those conditions.

       Issues of Fact and Law: As detailed above, all three complaints allege the same single

legal claim, arising from the same conspiracy. As in all antitrust class actions, both fact discovery

and legal issues relating to both liability and damages will focus overwhelmingly on defendants’

conduct. That discovery and those legal issues will be substantially identical in each of the three

pending cases.

       The Cases Grow out of the Same Occurrences: All three complaints detail a series of

events beginning in 2010 whereby putative competitors entered into illegal “no-poach” agreements

to restrict the salaries and employment opportunities of their senior-level employees. (See Roe

Compl. ¶¶ 18–28; Smith Compl. ¶¶ 18–28; and Keech Compl. ¶¶ 15–31).

       The Classes Involved in the Cases are the Same: All three plaintiffs seek to represent a

class of current and former senior-level employees who worked for each of the Common

Defendants and who suffered economic harm as a result of the no-poach agreements. (See Roe

Compl. ¶¶ 41–50; Smith Compl. ¶¶ 48–57; and Keech Compl. ¶¶ 68–78).

       B.        The Smith Action and This Action Satisfy the Criteria Set Forth in Local Rule
                 40.4(b).

       Local Rule 40.4(b) provides for the reassignment of a related case to the judge before whom

an earlier-filed case is pending where:

       (1)       both cases are pending in the Northern District of Illinois;



                                                   4
      Case: 1:21-cv-00305 Document #: 21 Filed: 02/12/21 Page 5 of 8 PageID #:53




        (2)    the handling of the cases by the same judge is likely to result in a substantial saving
               of judicial time and effort;

        (3)    the earlier case has not progressed to the point where designating a later-filed case
               as related would delay the proceedings in the earlier case substantially; and

        (4)    the cases are susceptible of disposition in a single proceeding.

The pending cases satisfy all four of these criteria. Roe was the first-filed case of the three that

now are pending, so Smith should be reassigned to join that first-filed action—along with the later-

filed Keech case that was assigned to this Court.

        Cases Pending in the Northern District: All three cases are pending in this District, as

their captions confirm.

        Likely to Save Judicial Time and Effort: Virtually all antitrust class actions involve

complex factual and legal issues, and the question of how to define and certify a class likewise can

be a contentious matter. If two judges, rather than one, are required to master the many details of

both the merits and class issues raised by defendants’ conduct, the result would be a substantial

waste of judicial time and effort. Inconsistent rulings likewise could lead to different results on

significant issues, which would in turn burden the courts with reconciling those inconsistencies, if

possible.

        No Delay Expected From Reassignment: None of the three pending cases have

proceeded to a meaningful degree, and adding Smith to the Court’s docket will not delay its

progress. The timing of the instant motion is necessary to ensure that Judge Pacold takes no

unnecessary action with regard to the Smith Action. With three cases already filed, it is most

efficient for this Court to decide the motion now so that the cases can proceed together with the

same judge, on the same timeline, and with one forum for all communications regarding the

litigation.




                                                 5
     Case: 1:21-cv-00305 Document #: 21 Filed: 02/12/21 Page 6 of 8 PageID #:54




       Cases Susceptible of Disposition in One Proceeding: These cases are susceptible of

disposition in a single proceeding for all of the reasons referenced with regard to Rule 40.4(a). The

only issues that will differ as between the three cases will be those relating strictly to the named

plaintiffs, which will constitute a small fraction of the issues before the Court.

                                          CONCLUSION

       For all of the foregoing reasons, Plaintiffs Roe and Smith respectfully request that the Court

grant this Motion and reassign the Smith action to this Court pursuant to Local Rule 40.4.


Dated: February 12, 2021                       Respectfully submitted,



                                                /s/ Gary M. Klinger
                                                Gary M. Klinger (N.D. Ill. No. 6303726)
                                                MASON LIETZ & KLINGER LLP
                                                227 W. Monroe Street, Suite 2100
                                                Chicago, IL 60606
                                                (202) 429-2290
                                                gklinger@masonllp.com

                                                /s/ Linda P. Nussbaum
                                                Linda P. Nussbaum (admitted pro hac vice)
                                                Bart D. Cohen (pro hac vice forthcoming)
                                                Christopher B. Sanchez (N.D. Ill. No. 6272989)
                                                NUSSBAUM LAW GROUP, P.C.
                                                1211 Avenue of the Americas, 40th Floor
                                                New York, NY 10036
                                                (917) 438-9102
                                                csanchez@nussbaumpc.com
                                                lnussbaum@nussbaumpc.com
                                                bcohen@nussbaumpc.com

                                                Michael L. Roberts
                                                Kelly Rinehart
                                                Karen Halbert
                                                Will Olson
                                                ROBERTS LAW FIRM US, PC
                                                1920 McKinney Ave., Suite 700
                                                Dallas, TX 75204


                                                  6
Case: 1:21-cv-00305 Document #: 21 Filed: 02/12/21 Page 7 of 8 PageID #:55




                                  (501) 821-5575
                                  mikeroberts@robertslawfirm.us
                                  kellyrinehart@robertslawfirm.us
                                  karenhalbert@robertslawfirm.us
                                  williamolson@robertslawfirm.us

                                  Counsel for Plaintiffs Rhonda Roe and Steven Smith
                                  and the Proposed Class

                                  Stephanie A. Scharf (N.D. Ill. No. 06191616)
                                  Sarah Marmor (N.D. Ill. No. 6216487)
                                  SCHARF BANKS MARMOR LLC
                                  333 West Wacker Drive, Suite 450
                                  Chicago, IL 60606
                                  (312)726-6000
                                  sscharf@scharfbanks.com
                                  smarmor@scharfbanks.com

                                  Roberta D. Liebenberg (admitted pro hac vice)
                                  Gerard A. Dever (admitted pro hac vice)
                                  Mary L. Russell (admitted pro hac vice)
                                  FINE, KAPLAN AND BLACK, R.P.C.
                                  One South Broad Street, 23rd Floor
                                  Philadelphia, PA 19107
                                  (215) 567-6565
                                  rliebenberg@finekaplan.com
                                  gdever@finekaplan.com
                                  mrussell@finekaplan.com

                                  William E. Hoese
                                  KOHN, SWIFT & GRAF, P.C.
                                  1600 Market Street, Suite 2500
                                  Philadelphia, PA 19103
                                  (215) 238-1700
                                  whoese@kohnswift.com

                                  Counsel for Plaintiff Steven Smith and the Proposed
                                  Class




                                    7
     Case: 1:21-cv-00305 Document #: 21 Filed: 02/12/21 Page 8 of 8 PageID #:56




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2021, I caused the foregoing document to be

electronically filed with the Clerk of the United States District Court for the Northern District of

Illinois using the CM/ECF system, which will send notification of such filing to the e-mail

addresses denoted on the electronic Mail Notice List.

       Executed on February 12, 2021 in Chicago, Illinois.


                                                /s/ Gary M. Klinger
                                                Gary M. Klinger
